Citation Nr: 1146891	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to February 1966.  He also had a period of active duty for training (ACDUTRA) from January 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  In an April 2004 decision, the RO denied the Veteran's claim of service connection for chronic bronchitis; the Veteran was notified of this decision and of  his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the April 2004 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSION OF LAW

Subsequent to the final April 2004 RO decision, new and material evidence has been received to reopen the claim of service connection for chronic bronchitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied in the April 2004 RO decision.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The claim for service connection for chronic bronchitis was most recently finally denied by the RO in April 2004.  The evidence of record at that time included the Veteran's enlistment examination in August 1965 which revealed normal lungs and chest.  An April 1968 x-ray report showed normal chest findings.  A health record, dated one day later in April 1968, includes a diagnosis of bronchitis.  A September 1968 health record shows a diagnosis of trachea bronchitis.  Bronchitis was again diagnosed in November 1968.  See health record.  The Veteran's January 1969 separation examination was normal.

Following service, private medical records show that in April 2000 the Veteran gave a history of cough and congestion for six weeks.  Allergic rhinitis was diagnosed.  

An April 2004 rating decision denied service connection for chronic bronchitis.  The rating decision found that in the absence of evidence to indicate a chronic condition existed which was related to service, service connection was not warranted.  The April 2004 notice letter informed the Veteran that his claimed chronic bronchitis was not related to his military service.  The Veteran did not appeal this decision.  He sought to reopen this claim in February 2006.  

A December 2006 letter from a private Doctor of Osteopathy (DO), J.G.M., noted that the Veteran had been a patient for the last six years, and that over that time he had complained of increasing dyspnea and shortness of breath.  The Veteran related these complaints to his military service in the 1970's.  The DO commented that the Veteran had been stationed in Vietnam, and currently suffered from significant respiratory difficulties including restrictive airway disease and obstructive airway disease.  The DO opined that the Veteran's respiratory problems were more likely as not the result of his military service, and probably due to in-country activity in Vietnam.  

The RO determined in April 2007 that new and material evidence had not been submitted to reopen the Veteran's service connection claim for chronic bronchitis.  The Veteran perfected an appeal of that decision.  

A January 2011 VA ophthalmology outpatient note, in pertinent part, noted that the Veteran was stationed in Vietnam in 1968 and at that time was exposed to Agent Orange.  

The Veteran was afforded a VA fee-basis examination in March 2010.  The Veteran provided a history of bronchitis for 42 years.  It was added that he was not receiving any treatment for his condition.  After examination, which included pulmonary function testing, a diagnosis of chronic obstructive pulmonary disease (COPD) was provided.  Chest x-ray findings were also reported to show scarring in the lung bases, but this was noted to not be significant.  The examiner opined that the diagnosed mild COPD was not caused by, the result of, or a continuation of the 1968 in-service findings of bronchitis.  The examiner added that it was very clear that the bronchitis diagnosed in service was not in any way a condition that represented the start of a lung problem because there would be a continued complaint year after year from 1968 to the present and such information is not found.  

A March 2011 letter from J.G.M. is also of record.  He indicated that the Veteran had been treated multiple times over the past 10 years.  The Veteran was noted to complain of increasing dyspnea and shortness of breath.  The DO commented on several in-service treatments for respiratory symptoms in 1968 and 1969, including shortness of breath and productive cough.  The Veteran was reported to have informed the DO that he was exposed to herbicides while in Southeast Asia.  J.G.M. opined that -- after reviewing the Veteran's military medical records and his office records -- due to exposure to herbicides in Southeast Asia in 1968 and 1969, it was at least as likely as not that the Veteran's respiratory conditions were related to his herbicides exposure.  

At the hearing before the undersigned in February 2011, the Veteran testified to having problems with bronchitis and other respiratory problems while in the Air Force.  See page three of hearing transcript (transcript).  The Veteran also testified that he was treated for this by a family doctor within 60 days of his 1969 separation, but that efforts to obtain these records had proven unsuccessful.  See page four of transcript.  He added he was currently being treated for respiratory-related disorders at the VA Morehead City clinic.  Id.  The Veteran also testified that he had been treated by a private primary physician [J.G.M.], and that this doctor had related his current respiratory symptoms to in-service problems.  See page five of transcript.  He also essentially claimed to have been exposed to Agent Orange while overseas.  See page six of transcript.  

As the previous final denial of service connection for chronic bronchitis was premised on a finding that the claimed disorder was not related to his military service, the evidence would have to link a current respiratory disorder to service on some basis.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2004 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for chronic bronchitis.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the December 2006 and March 2011 letters from J.G.M., together with the Veteran's February 2011 hearing testimony, constitute, respectively, credible medical and lay evidence which goes to the Veteran having bronchitis which was treated in-service and is linked to his military service.  In this regard, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran's having been treated for bronchitis in the military and links his currently diagnosed respiratory disorder to service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for chronic bronchitis.  



The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for chronic bronchitis, the appeal is granted to this extent only.


REMAND

The reopening of the claim of service connection for chronic bronchitis triggers certain duty to assist provisions under the law, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

During his February 2011 hearing, the Veteran testified that he received current VA treatment at the Morehead City VA clinic.  See page four of hearing transcript.  Review of the claims file shows that the most recent VA medical treatment records on file from this facility are dated in September 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all VA medical treatment records dated since September 2008 should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

The Board also notes that a private medical provider, J.G.M., a DO, has informed VA that he had treated the Veteran since approximately 2000-2001.  None of these medical treatment records are shown to have been associated with the Veteran's claims folder.  These private medical records may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2011).

The Board also notes that in the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

These regulations show that VA acknowledges the widespread use of tactical herbicides, such as Agent Orange, by the United States military during the Vietnam War and has extended a presumption of herbicide exposure to any veteran who served on the ground or on the inland waterways of the Republic of Vietnam between January 9, 1962, and May 7, 1975.  This policy represents VA's interpretation of the statutory phrase "served in the Republic of Vietnam" found at 38 U.S.C.A. § 1116(a)(1).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  This policy is grounded in the fact that aerial herbicide spraying was used within the land boundaries of Vietnam to destroy enemy crops, defoliate areas of enemy activity, and create open security zones around U.S. military bases. 

While respiratory cancers are listed among the presumptive disorders pertaining to the exposure to certain herbicide agents, non-cancerous respiratory disorders are not.  Nevertheless, as the private medical opinions on file relate the Veteran's current respiratory disorders to his military service, an effort should be made to verify whether or not the Veteran was in fact exposed to Agent orange in Vietnam.  To this, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In view of the foregoing, these remaining matters are REMANDED to the RO for the following:

1.  The RO/AMC should undertake all appropriate evidentiary development for the purposes of attempting to verify the Veteran's alleged exposure to Agent Orange during his service in Vietnam.  

2.  The RO/AMC should obtain and associate with the claims file all VA treatment records from the VA medical clinic in Morehead City, dating from September 2008 to the present, and associate the records with the Veteran's claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should also obtain all records associated with treatment provided the Veteran by J.G.M., DO.  To assist in acquiring these private medical records, the RO/AMC should provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.




4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

5.  After completed of all indicated development, to include, if deemed necessary, affording the Veteran a VA examination, the RO/AMC should readjudicate the claim of service connection for chronic bronchitis in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


